The appeal in this case is taken from a judgment entered in favor of the plaintiff. The appellant in the preparation of his record on appeal has made use of what is known as the alternative method. However, in the preparation of the brief of appellant the provisions of section 953c of the Code of Civil Procedure have not been observed. By that statute it is required that the parties shall print in their briefs such portions of the record as they desire to call to the attention of the appellate court. Where they fail to do this it follows that the appellate tribunal will not look into the typewritten transcript to ascertain whether the points urged as ground for reversal are well made. The brief here presented on behalf of appellant does not contain sufficient of the record in printed form to enable us to say that there is any merit in the appeal. This same question has been considered in a number of cases which are cited in Barker Bros. v. Joos, 36 Cal.App. 311, [171 P. 1085]. For want of any showing of error, it follows that the judgment appealed from should be affirmed.
The judgment appealed from is affirmed.